Citation Nr: 0840344	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.  

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for seizure disorder has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1985 to 
November 1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 rating decision in which the RO denied 
entitlement to service connection for paranoid schizophrenia 
and denied the veteran's petition to reopen the previously 
denied claim for service connection for seizure disorder on 
the basis that new and material evidence had not been 
received.  The veteran filed a notice of disagreement (NOD) 
in May 2004; and the RO issued a statement of the case (SOC) 
in July 2005.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in July 
2005.  A September 2005 supplemental SOC (SSOC) reflects the 
RO's continued denial of the claims.  

In his substantive appeal, the veteran requested a 
videoconference hearing before a Veterans Law Judge.  The 
veteran subsequently indicated that he desired a hearing in 
Washington, D.C.  In an August 2008 letter, the Board 
informed the veteran that he was scheduled for a hearing in 
Washington, D.C. on October 14, 2008; however, he failed to 
appear on the scheduled hearing date.  In a statement 
received later in October 2008, the veteran indicated that he 
was unable to attend the hearing due to disability.  The 
veteran, however, did not request that the hearing be 
rescheduled.  Hence, the veteran's request for a Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2008).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

Review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regardin an  August 
2008 written brief presentation, the representative 
maintained that "in at least two places it is mentioned that 
the veteran is on Social Security Disability."  See August 
2008 written brief presentation, page 2.  The representative 
noted that no effort had been made to obtain Social Security 
Administration (SSA) documents and supporting medical 
records.  The Board confirms that no records regarding a 
claim for disability benefits with SSA have been associated 
with the claims file.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claim for 
service connection for paranoid schizophrenia and seizure 
disorder, as well as copies of all medical records underlying 
that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on appeal 
via a letter that cures prior notice deficiency.  

With respect to the veteran's petition to reopen the 
previously denied claim for service connection remaining on 
appeal, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The record must show that 
the veteran was provided pertinent notice under 38 U.S.C.A. § 
5103 which describes "what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id. at 10.


In this case, the record contains an August 2003 notice 
letter that provided the veteran with the information 
necessary to substantiate the underlying claim for service 
connection and notice of the need to submit new and material 
evidence; however, the notice was not specifically tailored 
to explain what is needed to reopen his claim for service 
connection for seizure disorder in light of the prior 
deficiency(ies) in this claim.  The letter also did not 
contain notice of the appropriate legal definition of new and 
material evidence pursuant to 38 C.F.R. § 3.156(a) (2008).  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also ensure 
that its notice to him meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA ( prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to paranoid schizophrenia and 
seizure disorder, as well as copies of 
all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the 
current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if 
necessary, authorization to enable it 
to obtain any additional evidence 
pertinent to either or both claims on 
appeal that is not currently of record.  

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.

The RO should provide specific notice 
as to the type of evidence necessary to 
substantiate the claims, to include, 
regarding the veteran's claim to 
reopen, discussion of the evidentiary 
deficiency(ies) that resulted in the 
prior denial, along with notice as to 
what evidence is needed to establish 
the claim, on the merits, consistent 
with Kent (cited to and discussed 
above).

The RO should ensure that its letter 
meets the requirements of 
Dingess/Hartman (cited to above)-
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim 
within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted , the RO should readjudicate 
the claims on appeal in light of all 
pertinent evidence and legal authority.

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

These claims must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


